Citation Nr: 1420102	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  05-25 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left knee meniscectomy residuals with chondromalacia.

2.  Entitlement to an initial rating in excess of 10 percent for left knee limitation of flexion, effective July 8, 2010.

3.  Entitlement to a rating in excess of 10 percent for right knee meniscectomy residuals.

4.  Entitlement to a rating in excess of 10 percent for right knee arthritis.

5.  Entitlement to a compensable rating prior to January 24, 2008, a rating in excess of 20 percent from January 24, 2008, to June 23, 2010, and a rating in excess of 40 percent on and after June 23, 2010, for diffuse herniated disc L4-L5 with degenerative osteoarthritis of the lumbar spine.

6.  Entitlement to an effective date earlier than July 8, 2010, for the grant of a total disability rating based on individual unemployability (TDIU).
7.  Entitlement to service connection for bilateral lower extremity neurological disorders secondary to service-connected diffuse herniated disc L4-L5 with degenerative osteoarthritis of the lumbar spine.


REPRESENTATION

Veteran represented by:  New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran had active service from October 1983 to February 1988. 

The matters concerning increased ratings for bilateral knee disabilities come before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision.  The increased rating for the back disability comes before the Board on appeal of a June 2008 rating decision.  The matter of an earlier effective date for the award of a TDIU arises from a May 2012 rating decision.  Finally, the matter of service connection for bilateral lower extremity neurological disorders arises from a June 2013 rating decision.  The rating decisions on appeal were all issued by the Buffalo, New York, RO.  During the course of the appeal, jurisdiction was transferred to the RO in Philadelphia, Pennsylvania, and then back to the Buffalo RO.  

In December 2007 and May 2010, the Board remanded the knee disability claims for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets the additional delay, but remand is necessary to complete development for the Veteran's appeals.

The claims file contains a February 2006 missing check report from the Veteran and a July 2008 decision by the Committee on Waivers and Compromises which both refer to the Veteran's receipt of Chapter 31, or vocational rehabilitation, services through VA.  VA vocational rehabilitation services require an assessment of the feasibility of vocational goals for the Veteran, including an assessment of all present disabilities, prior to entry into the program.  38 C.F.R. § 21.70 (2013).  Such an assessment would be relevant to the appeals for the knee and back ratings and the appropriate effective date for a TDIU.  The Board remands to associate the Veteran's VA vocational rehabilitation and employment services records with the claims file.

The Veteran has also reported that he has been in receipt of Social Security Administration (SSA) disability benefits since 1999.  The Veteran was reevaluated by the SSA to determine his continued entitlement to those benefits in 2009.  The Veteran has submitted multiple copies of a July 2009 disability evaluation report that was prepared in the course of the SSA's 2009 reevaluation of entitlement.  The AOJ obtained the original evidence developed by the SSA but did not obtain any additional evidence related to the SSA's 2009 reevaluation of entitlement.  The Board cannot determine from the record on appeal whether outstanding, relevant evidence is in the possession of the SSA.  Given that these records could be relevant in substantiating the Veteran's claims, VA has a duty to make reasonable efforts to obtain these records.  38 C.F.R. § 3.159(c)(2) (2013); see Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

The Veteran seeks regular VA treatment.  According to March 2013 Supplemental Statements of the Case (SSOCs), the AOJ reviewed the Veteran's VA treatment records for pertinent evidence through February 2013.  To ensure a complete record on appeal, the Board instructs that VA treatment records relevant to the knees, back, and employability from February 2013 to the present be associated with the claims file. 

The Veteran brought a claim for service connection for bilateral lower extremity neurological disorders secondary to the service-connected diffuse herniated disc L4-L5 with degenerative osteoarthritis of the lumbar spine which was denied in a June 2013 rating decision.  The Veteran submitted a July 2013 Notice of Disagreement as to the issue.  The claim must be remanded to allow the AOJ to provide the Veteran with a statement of the case (SOC) on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, the issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA vocational rehabilitation and employment records.

2.  Obtain VA treatment records dated from February 2013 to the present.

3.  Obtain from the SSA the records and decisions pertinent to the 2009 reevaluation of continuing entitlement to disability benefits.  

4.  If any of the records requested in items (1)-(3) above are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).
5.  Then, the AOJ should readjudicate the knee and back ratings and TDIU effective date claims on the merits.  If the benefit sought on appeal remains denied, furnish the Veteran with a SSOC and a reasonable opportunity to respond.

4.  Separately, provide the Veteran with a SOC as to the issue of service connection for bilateral lower extremity neurological disorders secondary to the service-connected diffuse herniated disc L4-L5 with degenerative osteoarthritis of the lumbar spine.  This issuance must include all relevant regulations, as well as an explanation of the Veteran's rights and responsibilities in perfecting an appeal as to this claim.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

